[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: OBJECTION TO MOTION TO AMENDSUBSTITUTE COMPLAINT (#103)
"Whether to allow an amendment is a matter left to the sound discretion of the trial court." Connecticut National Bank v.Voog, 233 Conn. 352, 369, 658 A.2d 172 (1995). The plaintiff seeks to amend the substituted complaint six years after an already substituted complaint has been filed. This case is on the trial list for a date certain, and the defendant would be prejudiced by significant additional costs. The plaintiff does not provide a sound reason for revising the substituted complaint at this late date. The objection is sustained.
HICKEY, J.